Citation Nr: 1203060	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred as a result of medical care received at the Venice Regional Medical Center (VRMC) from November 14, 2009, to November 16, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination by the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida.  Payment of medical expenses incurred as a result of treatment at Venice Regional Medical Center was authorized from November 12, 2009, to November 13, 2009 ("stabilization date"), but denied from November 14, 2009, to November 16, 2009, therein. 

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that proceeding has been associated with the claims file.  


FINDINGS OF FACT

1. The Veteran received private medical care at the Venice Regional Medical Center from November 12, 2009, to November 16, 2009, during which time a November 12, 2009 CAT scan revealed a very large epigastric mass and a small bowel obstruction; the Veteran underwent small bowel resection and drainage/removal of the mesenteric abscess November 16, 2009. 

2. At the time of the private medical care, the Veteran was service-connected for schizophrenic reaction (rated as 70 percent disabling), left popliteal fossa gunshot wound residuals (rated as 10 percent disabling), and in receipt of a total rating (TDIU).  

3. The treatment provided to the Veteran by the Venice Regional Medical Center from November 14, 2009, to November 16, 2009, was for a continued medical emergency. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses incurred as a result of emergency medical care received at VRMC from November 14, 2009, to November 16, 2009, have been met. 38 U.S.C.A. §§ 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 17.53, 17.120, 17.1000-17.1003 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126; 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, the duty to notify or the duty to assist need not be discussed. 

Payment or reimbursement of unauthorized medical expenses - Factual Background

The Veteran seeks payment or reimbursement for medical expenses incurred at the Venice Regional Medical Center past the November 13, 2009 "stabilization date." He essentially contends that he was not medically stable as of November 13, 2009, and it was not feasible for him to be moved to a non-VA facility from November 14, 2009, to November 16, 2009, due to the severe nature of his abdominal abscess condition.  

The medical evidence shows that the Veteran presented to the VRMC on November 12, 2009, with a chief complaint of abdominal pain and fever.  Physical examination revealed moderate tenderness to palpation in the left lower quadrant, the epigastrum, and in the periumbilical region.  The impression was acute abdominal pain.  Dr. Aldrich, the attending physician, confirmed that the Veteran's condition warranted hospital admission.  

On November 13, 2009, a CT of the abdomen revealed a large, heterogeneous, fluid density mass in the left mid-abdomen, mostly likely representing an abscess.  There was also moderate obstruction and extensive diverticulosis.  

A November 13, 2009, History and Physical report notes that the Veteran had been experiencing severe abdominal pain for approximately one week leading up to hospital admission.  It was also noted that he had been unable to eat for several days.  Dr. Aldrich reported that it was unclear whether the mass shown on the CAT scan was on the colon or stomach because it was so deep.  The impression was "very painful epigastric mass," etiology unknown.  

A November 13, 2009, Consultation report again notes that the Veteran was admitted to the VRMC with "severe localized epigastric pain," clearly exacerbated by eating or drinking.  The impression was possible perforated diverticulitis. 

On November 14, 2009, the Veteran underwent an esophagogastroduodenoscopy.  Despite the positive findings described above on the CAT scan, the endoscopy results were unremarkable at that time.  It was at this point in time that Dr. Aldrich opted to perform exploratory surgery. See Discharge Summary.   

On November 16, 2009, the Veteran underwent small bowel resection, drainage of the mesenteric abscess, and biopsy of the abscess wall.  The operative report notes that the abscess was the size of a softball and that it ruptured upon movement of the small bowel.  The post-operative diagnosis was perforated small bowel diverticulum with a mesenteric abscess.  

The Veteran's discharge summary indicated that he was admitted on November 12, 2009, with severe epigastric pain.  A CAT scan revealed a small bowel obstruction and a large mass in the small bowel.  The physician, Dr. Aldrich, noted that the Veteran's endoscopy revealed no evidence of diverticulum or cancer; thus, exploratory surgery was performed.  During surgical exploration, Dr. Aldrich found a perforated small bowel diverticulum, with a "huge" walled off abscess.  The abscess was drained and a segment of the bowel removed.  Post-operatively, the Veteran did well.  

The Veteran testified before the undersigned at a May 2011 Video Conference hearing.  Both the Veteran and his representative noted that there was no current debt to the hospital for treatment from November 14, 2009, to November 16, 2009, and that the outstanding payments were due to specialists who performed services during that time period.  Subsequent to this hearing, the Veteran submitted evidence in the form of medical bills showing various payments and debts to VRMC and several specialists.  This evidence was submitted with a proper waiver of RO review.  

At this hearing, the Veteran testified that he began to experience a fever and sharp pains on his left side on or around November 6, 2009.  He attempted to contact his VA primary care physician but to no avail.  He then called the nearest VA medical center in Bay Pines, Florida. (Bay Pines VAMC is located approximately seventy-five miles from his home.)  According to the Veteran, the nurse at Bay Pines authorized treatment at the nearest non-VA facility via telephone on the evening of November 11, 2009.  On the following day, a CAT scan revealed a soft-ball sized tumor in the Veteran's stomach.  The Veteran essentially testified that he was unable to be moved to a VA facility at that point due to the size/fragility of the abscess.  

In May 2011, Dr. Aldrich submitted a letter on the Veteran's behalf.  He stated that shortly after the Veteran's admission to the hospital, a CAT scan had revealed a large epigastric mass.  He stated that it was questionable as to whether the Veteran also had a perforated small bowel, a pancreatic pseudo-cyst, or a perforated small bowel tumor.  He reported that the Veteran was upset and that prior to his admission he was unable to eat.  Dr. Aldrich stated that they were unable to feed him and thus elected to operate in order to rule out cancer, perforation, or possible intra-abdominal infection.  Within 24 hours, the Veteran was taken to the operating room where he underwent resection of a perforated small bowel duodenal diverticulum and resection of the small bowel and abscess.  

Dr. Aldrich stated that any delay in the Veteran's surgery would have caused him other problems and long-term hospitalization.  Thus, his abdominal surgery was performed on an "emergency," not elective, basis.  He opined that under the circumstances, the Veteran's condition was not that of an elective situation where he could have been transferred to the VA hospital and allowed to "sit around for several days before something would be done."  Dr. Aldrich stated that he made the decision to operate at that time on an emergency basis because of the symptoms and findings shown on his November 13, 2009, CAT scan.  
	
In January 2010, the Chief Medical Officer (CMO) authorized the episode of care, from November 12, 2009, to November 13, 2009, up to the point when the Veteran was stabilized.

A CMO reconsideration review was conducted in March 2010.  The CMO agreed with the previous review, noting that ER vital signs were essentially normal upon admission on November 12, 2009 and that his initial work-up was complete on that date with plans to "scope" the following day.  The CMO noted that the Veteran had not provided any supporting evidence to contradict that he was, in fact, stable for transfer to a VA facility on November 13, 2009.  

Analysis 

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a VA facility until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a Department facility. 38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2011). 

Generally, the admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance. 38 C.F.R. § 17.54 (2007); Malone v. Gober, 10 Vet. App. 539 (1997).  However, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2011).  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility. 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider. 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 38 C.F.R. § 17.1002 (2011). 

Taking the above factors in chronological order, the Board accepts Venice Regional Medical Center as a public facility providing emergency services.  

As to the second factor, this issue is not in dispute because VA paid for the services incurred at the beginning of the Veteran's hospitalization starting on November 12, 2009, through November 13, 2009.  

As to the third factor, the Veteran testified that the nearest VA facility, located in Bay Pines, Florida, was more than seventy-five miles from his home in Venice, Florida.  He stated that he called he called the on-duty nurse at Bay Pines on the evening of November 11, 2009, and described his symptoms to her, which included a high fever and sharp abdominal pains.  According to the Veteran, the Bay Pines nurse advised him to go to the nearest hospital.  As such, the Board finds that a VA or other Federal facility/provider was not feasibly available. 

The main dispute in this case concerns factor number four: whether there was a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  It is the position of Bay Pines VAMC that the initial emergency ended on November 13, 2009, and after that point, the Veteran could have been safely transferred to their facility.

However, on that date, a CT of the abdomen revealed a large, heterogeneous, fluid density mass in the left mid-abdomen, mostly likely representing an abscess.  There was also moderate obstruction and extensive diverticulosis.  Dr. Aldrich reported that it was unclear whether the mass shown on the scan was on the colon or stomach because it was so deep.  The impression was "very painful epigastric mass," etiology unknown.  It was also noted that the Veteran could no longer ingest foods or liquids and that he had not eaten in several days.  

Moreover, Dr. Aldrich opined that any delay in the Veteran's surgery (which was based upon the November 13 CAT scan findings) would have caused him other problems and long-term hospitalization.  Thus, his abdominal surgery was performed on an "emergency," not elective, basis.  Dr. Aldrich opined that under the circumstances, the Veteran's condition was not that of an elective situation where he could have been transferred to the VA hospital and allowed to "sit around for several days before something would be done."  Dr. Aldrich stated that he made the decision to operate at that time on an emergency basis because of the symptoms and findings shown on his November 13, 2009, CAT scan.  

Despite the CMO's opinion as to the Veteran's stability, the Board finds that the evidence is, at minimum, in equipoise as to whether a continued medical emergency of such a nature that the Veteran could have been safely transferred to a VA or other Federal facility existed beyond November 13, 2009. 

The remaining requirements for reimbursement or payment of unauthorized expenses have also been met.  The record reflects that the Veteran was financially liable for the care provided by Venice Regional Medical Center from November 14, 2009 through November 16, 2009, and has no other insurance coverage which would pay for or reimburse him for the care.  The Veteran was enrolled in the VA Health Care system and had received VA care within the prior 24 months. See Hearing Testimony, May 2009.  The medical conditions for which he received the treatment at issue here - an abdominal abscess and related complications- were not work-related nor were they service-connected.

In sum, the Board finds that the Veteran meets the criteria for payment or reimbursement of unauthorized medical expenses resulting from the emergency treatment from November 14, 2009, to November 16, 2009, because the preponderance of evidence shows that there existed a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  This is conclusion is further supported by Dr. Aldrich's statement that the Veteran could not have been transferred due to the emergent nature of the abdominal condition.  Therefore, the Board concludes that the Veteran is eligible for payment or reimbursement for treatment at the VRMC from November 14, 2009, to November 16, 2009, and the benefit sought on appeal is granted. 

While further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion, in light of the foregoing probative competent medical evidence of record, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

All this considered, the Board will resolve all reasonable doubt in the Veteran's favor and conclude that the criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from November 14, 2009, to November 16, 2009, have been met. 38 C.F.R. §§ 3.102, 4.3. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

ORDER

Payment of medical expenses incurred as a result of treatment at VRMC from November 14, 2009, to November 16, 2009 is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


